Citation Nr: 0505125	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating action by the 
RO that denied service connection for residuals of a left 
foot injury.  In October 2003 the veteran appeared and gave 
testimony at a hearing before the undersigned at the RO.  The 
tape recording of this hearing was lost and therefore a 
transcript is not available.  In a letter dated in July 2004 
the veteran was informed that a transcript of his October 
2003 hearing was not available, and that he would be afforded 
another hearing if he so desired.  He was advised that if he 
did not respond within 30 days it would be presumed that he 
did not want another hearing.  The veteran did not respond to 
the letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran has reported that he broke his left foot during 
service in Warminster, England.  He has reported current pain 
at the site of the broken bone.  His testimony was to the 
effect that he experienced a continuity of left foot 
symptomatology since service.  He is competent to report 
these things.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a)(2) (2004).  His statements and 
testimony meet the requirements for an examination under the 
VCAA.  An examination is needed to obtain a competent medical 
opinion as to whether the veteran has current residuals of a 
broken foot related to the reported injury in service.

The veteran has reported that he was told doctors at the 
University Drive VA Medical Center, in Pittsburgh, 
Pennsylvania, that he had evidence of a broken left foot.  It 
appears that the RO requested all relevant treatment records 
from that facility and that there were no reports of a left 
foot disability.  Under these circumstances, the veteran 
should be invited to submit a statement from the medical 
professional who told him that he had evidence of a broken 
left foot.  Robinette v. Brown, 8 Vet.App. 69 (1995).

At the hearing the veteran offered details of treatment he 
received at various facilities during service following the 
left foot injuries.  These details have been lost with the 
hearing transcript.  They could provide avenues to search for 
additional service medical records.


Accordingly, this case is remanded for the following actions:

1.  Advise the veteran to submit a 
statement from the medical professional 
who told him that he had evidence of a 
broken left foot.

2.  Ask the veteran to report the 
approximate dates, locations, and names 
of the facilities where he was treated 
for his broken left foot in service.  
When he responds, determine whether 
additional searches of hospital, surgeon 
general, or other records are warranted.

2.  Afford the veteran an orthopedic 
examination to determine whether he has 
current residuals a left foot injury 
incurred in service.  The examiner should 
review the claims folder.  Following the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran has current 
residuals of a left foot injury during 
service.  The examiner should provide a 
rationale for the opinion.

3.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case.  Return the appeal 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





